Order entered June 16, 2015




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-14-01476-CV
                                      No. 05-15-00421-CV

                IN THE INTEREST OF H.D.V., JR. AND B.V., CHILDREN

                      On Appeal from the 303rd Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 10-04711

                                            ORDER
       Because these appeals arise out of the same trial court proceeding, we GRANT

appellant’s June 2, 2015 motion to consolidate appeals and CONSOLIDATE appellate cause

number 05-14-01476-CV into appellate cause number 05-15-00421-CV. For administrative

purposes, appellate cause number 05-14-01476-CV is treated as a closed case.

       We DIRECT the Clerk of the Court to transfer all papers from appellate cause number

05-14-01476-CV to appellate cause number 05-15-00421-CV. All filings of this date forward

shall bear appellate cause number 05-15-00421-CV.

       We note appellant has paid for the clerk’s record, but the clerk’s record has not yet been

filed. Accordingly, we ORDER Dallas County District Clerk Felicia Pitre to file the record no

later than June 22, 2015.

       A copy of this order shall be sent to Ms. Pitre and counsel for the parties.

                                                       /s/   CRAIG STODDART
                                                             JUSTICE